Exhibit 99.(h)(2) Fee Waiver Agreement EULAV Asset Management, LLC. (the “Adviser”) and Value Line Securities, Inc. (the “Distributor”) each agree to extend the following fee waivers: Value Line Larger Companies Fund, Inc.:The Distributor waives .25% of the Rule 12b-1 fee for the period May 1, 2010-April 30, 2011. Value Line Fund, Inc.: On the first $100 million of the Fund’s average daily net assets, the Adviser waives .10% of the advisory fee; on any additional assets, the Adviser waives .15% of the advisory fee, in each instance for the period May 1, 2010-April 30, 2011. The Distributor waives .25% of the Rule 12b-1 fee for the period May 1, 2010-April 30, 2011. Value Line U.S. Government Money Market Fund, Inc.: The Distributor waives .25% of the Rule 12b-1 fee for the period May 1, 2010-April 30, 2011. Value Line Strategic Asset Management Trust: The Distributor waives .15% of the Rule 12b-1 fee for the period May 1, 2010-April 30, 2011. Value Line Centurion Fund, Inc.: The Distributor waives .15% of the Rule 12-1 fee for the period May 1, 2010-April 30, 2011. Value Line Income and GrowthFund, Inc.: The Distributor waives .05% of the Rule 12b-1 fee for the period March 1, 2010 – April 30, 2011. Dated this 23rd day of February, 2010 On behalf of the Distributor and the Adviser, Mitchell Appel, President EULAV Asset Management, LLC. Value Line Securities, Inc. Received: Emily Washington, Treasurer Value Line Mutual Funds
